UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (95.7%) (a) Shares Value Aerospace and defense (6.1%) Honeywell International, Inc. 73,500 $7,721,175 L-3 Communications Holdings, Inc. 92,100 10,633,865 Northrop Grumman Corp. 40,100 6,937,701 Orbital ATK, Inc. 27,500 1,951,125 Banks (9.4%) BankUnited, Inc. 53,341 1,948,013 BNC Bancorp 48,223 1,085,982 Citigroup, Inc. 122,700 7,173,042 Fifth Third Bancorp 100,400 2,115,428 First Republic Bank 122,600 7,820,654 JPMorgan Chase & Co. 138,600 9,498,258 Old National Bancorp 154,600 2,224,694 Opus Bank 78,200 3,061,530 PacWest Bancorp 113,900 5,272,431 Regions Financial Corp. 186,400 1,936,696 Beverages (2.7%) Coca-Cola Enterprises, Inc. 239,700 12,243,876 Biotechnology (0.9%) AMAG Pharmaceuticals, Inc. (NON) (S) 63,300 4,044,870 Capital markets (2.5%) Ameriprise Financial, Inc. 38,462 4,833,520 E*Trade Financial Corp. (NON) 219,900 6,249,558 Chemicals (3.1%) CF Industries Holdings, Inc. 42,500 2,516,000 Dow Chemical Co. (The) 85,100 4,004,806 Quaker Chemical Corp. 15,900 1,473,930 Sherwin-Williams Co. (The) 21,000 5,832,960 Commercial services and supplies (2.3%) Deluxe Corp. 63,400 4,084,862 Tyco International PLC 159,720 6,067,763 Containers and packaging (5.1%) Packaging Corp. of America 40,100 2,838,679 Sealed Air Corp. 129,700 6,896,149 Silgan Holdings, Inc. (S) 248,542 13,289,541 Diversified telecommunication services (0.4%) CenturyLink, Inc. 61,800 1,767,480 Electric utilities (3.7%) Edison International 83,500 5,010,835 Entergy Corp. 62,500 4,438,750 FirstEnergy Corp. 206,300 7,005,948 Electrical equipment (1.8%) AMETEK, Inc. 153,475 8,141,849 Energy equipment and services (1.1%) Halliburton Co. 114,300 4,776,597 Food products (2.4%) JM Smucker Co. (The) 48,500 5,416,965 Pinnacle Foods, Inc. 114,096 5,128,615 Health-care equipment and supplies (9.0%) Alere, Inc. (NON) 183,775 8,933,303 Becton Dickinson and Co. 50,900 7,744,435 Boston Scientific Corp. (NON) 604,300 10,478,562 C.R. Bard, Inc. 30,700 6,037,155 Derma Sciences, Inc. (NON) (S) 164,500 1,176,175 Merit Medical Systems, Inc. (NON) 180,623 4,616,724 OraSure Technologies, Inc. (NON) 306,391 1,513,572 Health-care providers and services (1.8%) Mednax, Inc. (NON) 97,700 8,269,328 Hotels, restaurants, and leisure (1.3%) Wynn Resorts, Ltd. 57,000 5,884,110 Household durables (3.9%) Harman International Industries, Inc. 40,800 4,392,528 Jarden Corp. (NON) 132,800 7,304,000 Tempur Sealy International, Inc. (NON) 28,600 2,160,730 Whirlpool Corp. 19,900 3,536,827 Independent power and renewable electricity producers (0.6%) NRG Energy, Inc. 119,000 2,671,550 Insurance (5.0%) American International Group, Inc. 102,700 6,585,124 Assured Guaranty, Ltd. 47,300 1,156,958 Genworth Financial, Inc. Class A (NON) 295,300 2,070,053 Hanover Insurance Group, Inc. (The) 40,300 3,258,255 Hartford Financial Services Group, Inc. (The) 193,934 9,221,562 IT Services (2.1%) Computer Sciences Corp. 64,100 4,194,063 Fidelity National Information Services, Inc. 79,400 5,195,142 Leisure products (0.8%) Vista Outdoor, Inc. (NON) 74,700 3,523,599 Machinery (3.1%) Oshkosh Corp. 41,800 1,527,372 Snap-On, Inc. 58,200 9,591,360 Wabtec Corp. 28,628 2,896,867 Media (1.9%) Discovery Communications, Inc. Class A (NON) (S) 101,900 3,364,738 Regal Entertainment Group Class A (S) 241,460 4,974,076 Multi-utilities (1.8%) Ameren Corp. 113,400 4,658,472 PG&E Corp. 66,200 3,476,162 Oil, gas, and consumable fuels (2.8%) EOG Resources, Inc. 57,500 4,438,425 EP Energy Corp. Class A (NON) (S) 218,100 1,825,497 Gulfport Energy Corp. (NON) 42,000 1,375,920 QEP Resources, Inc. 114,200 1,585,096 Scorpio Tankers, Inc. 132,900 1,427,346 Whiting Petroleum Corp. (NON) 93,600 1,917,864 Personal products (2.6%) Avon Products, Inc. (S) 368,433 2,089,015 Coty, Inc. Class A (NON) 357,900 9,566,667 Pharmaceuticals (5.1%) Allergan PLC (NON) 45,000 14,901,750 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 116,400 8,033,928 Real estate investment trusts (REITs) (3.1%) American Campus Communities, Inc. 34,000 1,268,880 American Capital Agency Corp. 89,000 1,714,140 American Tower Corp. 47,800 4,546,258 Equity Lifestyle Properties, Inc. 27,400 1,585,912 NorthStar Realty Finance Corp. 314,100 5,025,600 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A 85,516 3,234,215 Road and rail (2.3%) Genesee & Wyoming, Inc. Class A (NON) 46,500 3,311,730 Union Pacific Corp. 70,800 6,909,372 Semiconductors and semiconductor equipment (1.5%) Maxim Integrated Products, Inc. 42,400 1,443,296 Micron Technology, Inc. (NON) 177,700 3,289,227 ON Semiconductor Corp. (NON) 191,900 2,037,978 Specialty retail (3.2%) Best Buy Co., Inc. 93,000 3,002,970 GNC Holdings, Inc. Class A 49,400 2,430,974 Michaels Cos., Inc. (The) (NON) 126,053 3,194,183 TJX Cos., Inc. (The) 81,400 5,683,348 Textiles, apparel, and luxury goods (1.6%) Deckers Outdoor Corp. (NON) (S) 32,600 2,375,888 Hanesbrands, Inc. 154,800 4,803,444 Total common stocks (cost $350,455,674) SHORT-TERM INVESTMENTS (6.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.25% (d) 16,399,300 $16,399,300 Putnam Short Term Investment Fund 0.11% (AFF) 13,405,869 13,405,869 Total short-term investments (cost $29,805,169) TOTAL INVESTMENTS Total investments (cost $380,260,843) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $448,038,718. (b) The aggregate identified cost on a tax basis is $380,792,582, resulting in gross unrealized appreciation and depreciation of $93,289,578 and $15,401,119, respectively, or net unrealized appreciation of $77,888,459. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $16,509,353 $44,916,444 $48,019,928 $2,273 $13,405,869 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,399,300, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,039,048. (S) This security is on loan, in part or in entirety, at the close of the reporting period. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 20.7% Health care 16.9 Industrials 15.6 Consumer discretionary 12.6 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $56,631,415 $— $— Consumer staples 34,445,138 — — Energy 17,346,745 — — Financials 92,886,763 — — Health care 75,749,802 — — Industrials 69,775,041 — — Information technology 16,159,706 — — Materials 36,852,065 — — Telecommunication services 1,767,480 — — Utilities 27,261,717 — — Total common stocks — — Short-term investments $13,405,869 $16,399,300 $— Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
